NOTE: This order is nonprecedential.

ﬁlim’teh étateﬁ Qtnurt of gppeals
for the erheral @irwit

DION J. CARTER,
Claimant-Appellant,

VI

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, "

Respondent-Appellee.

2012-7022

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-3285, Judge John J.
Farley, III.

ON MOTION

ORDER

Eric K. Shinseki, Secretary of Veterans Affairs, moves
for a 14-day extension of time, until February 1, 2012, to
ﬁle his response brief. Dion J. Carter opposes.

Upon consideration thereof,

 

CARTER V. DVA 2

IT Is ORDERED THAT:

The motion is granted.

FOR THE COURT

JAN 3 1 2m? 13/ Jan Horbaly
Date Jan Horbaly
Clerk

cc: Dion J. Carter
Vincent D. Phillips, Esq.

FILED
$2 1 U.S. COURT OF APPEALS FOR
THE FEDERAL CIRCUIT

JAN 31-2012

JAN HDRBAlY
‘ CLERK